Citation Nr: 0723657	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
condition, to include chloracne, secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 2002, the RO denied entitlement to service 
connection for hypertension.  The RO denied entitlement to 
service connection for chloracne in June 2004.  In September 
2006, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The veteran also appealed a service connection claim for 
PTSD.  This claim was granted by the RO in February 2006.  
The Board no longer has jurisdiction over this matter.  
38 U.S.C.A. § 7104.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before a decision can be 
made in this case.

Regarding the service connection claim for hypertension, the 
veteran amended his claim to include as secondary to PTSD in 
April 2003.  For VA purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under 
Diseases of the Arteries and Veins.  This must be confirmed 
by readings taken two or more times on at least three 
different days. Id.  Two years after service, a November 1969 
private medical record shows a diastolic blood pressure 
reading of 90 (134/90).  VA medical records dated from 1981 
to 2004 show continued treatment for hypertension.  A medical 
opinion should be provided to determine whether the veteran's 
hypertension is related to his service.  As the veteran is 
service-connected for PTSD, a medical opinion also should be 
provided to resolve whether his hypertension was caused or 
aggravated by his PTSD.  

The veteran also seeks service connection for a skin 
disorder, to include chloracne, secondary to exposure to 
herbicides in service.  The record shows that the veteran 
served in the Republic of Vietnam from October 5, 1965 to 
February 4, 1967.  Therefore, exposure to herbicides in 
service is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  
Current VA medical records do not show a present diagnosis of 
chloracne, but there is evidence of other skin disorders.  A 
March 2004 VA examination report shows diagnoses of benign 
cysts, comedone acne, seborrheic keratosis on the trunk and 
shoulder, and dermatofibroma on the leg.  Although these are 
not diseases that are presumed to be related to herbicide 
exposure, this does not preclude the veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Therefore, a medical opinion should be provided 
on the etiology of the veteran's skin disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
his hypertension.  Specifically, the 
examiner should provide opinions on the 
following:

(a)  Whether it is at least as likely as 
not that the veteran's hypertension is 
directly related to his service.

(b)  Whether it is at least as likely as 
not that the veteran's hypertension was 
caused or aggravated by his PTSD.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
dermatology examination.  The examiner 
should provide diagnoses of all observed 
skin disorders and provide an opinion as 
to whether it is at least as likely as not 
that any diagnosed skin disorder(s) are 
related to service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If either of the claims remain denied, the 
RO should issue a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



